Van Voorhis, J.
(dissenting). Regardless of whether plaintiff could only obtain an injunction restraining defendant from prosecuting a Florida divorce action in aid of a pending separation action or decree obtained in this State, an injunction pendente lite is granted only where the affidavits establish that the right to it is clear. Plaintiff’s unsupported affidavit is largely conclusory that defendant’s domicile in Florida is sham. On the other hand, he has shown numerous facts tending to show that he has transferred his domicile to that State. Although it has been held that an injunction suit will lie under certain circumstances to prevent the maintenance of a matrimonial action in a sister State (Pereira v. Pereira, 272 App. Div. 281; Garvin v. Garvin, 302 N. Y. 96), respect for the courts of other States requires that such relief should only be granted upon a clear showing of facts justifying it. If the domicile of one of the parties has actually been removed to the other State, our courts are not to interfere (Williams v. North Carolina, 317 U. S. 287). It should be noted that in this case defendant has not sued in Florida as a maneuver to prevent plaintiff from *400obtaining a New York separation decree that would give her rights protected under Estin v. Estin (334 U. S. 541). No separation action is pending, and plaintiff is protected by a separation agreement that will survive a divorce (Galusha v. Galusha, 116 N. Y. 635), unless it is superseded by support provisions in her favor in a divorce decree (Rennie v. Rennie, 287 N. Y. 86).
Plaintiff in her complaint seeks judgment not only restraining defendant from taking any further proceedings in the divorce action now pending in Florida, but also from bringing or carrying on in the future in any State other than New York any action affecting the marital status of the parties. This is an indication that the object of the injunction is to exalt the public policy of New York State over that of the other States, without real relation to whether the defendant establishes a bona fide domicile elsewhere than in New York State.
The order appealed from denying plaintiff’s application for an injunction pendente lite should be affirmed.
Peck, P. J., and Callahan, J., concur with Dore, J.; Van Voorhis, J., dissents and votes to affirm, in opinion in which Cohn, J., concurs.
Order reversed, with $20 costs and disbursements to the appellant, and plaintiff’s motion for a temporary injunction granted enjoining defendant from proceeding in the Florida action. Settle order on notice. [See post, p. 940; 279 App. Div. 577.]